DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 2-10 by virtue of their dependency upon claim 1, are objected to because of the following informalities:  the sentence “an medicant administration syringe” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 1-3, 5-7, and 9 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by U.S. Publication No. 2007/0167910 to Tennican et al. (Tennican).
Regarding claim 1, Tennican teaches a medicant administration syringe device comprising: a syringe assembly (10; 0036) comprising a syringe barrel (100; 0036) and a syringe piston (200; 00036), wherein the piston defines a housing (see fig. 1-2, Ex. fig. 1) configured to receive a container; and at least one lateral opening (0039, 0040; see ex. fig. 1) defined within the housing and configured to allow digital manipulation of the container (0040- where the housing would be capable of allowing digital manipulation of the container).  

    PNG
    media_image1.png
    823
    707
    media_image1.png
    Greyscale

Regarding claim 2, Tennican teaches the device further comprising another lateral opening (see ex. fig. 1) defined within the housing.  
Regarding claim 3, Tennican teaches wherein the one lateral opening is aligned opposing the other lateral opening (see ex. fig. 1).  
Regarding claim 5, Tennican teaches the piston extends between two ends (204, 202) and the housing is defined between the two ends (0037).  
Regarding claim 6, Tennican teaches wherein the lateral opening extends along the length of the housing between the two ends (see fig.1).  
Regarding claim 7, Tennican teaches further comprising walls (210) defining the housing (0040).  
Regarding claim 9, Tennican teaches wherein the container (500) is sealed (0042).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennican in view of U.S. Publication No. 2006/0184103 Poproski et al. (Poproski).
Regarding claim 1, Tennican (using an alternative interpretation) teaches a medicant administration syringe device comprising: a syringe assembly (10; 0036) comprising a syringe barrel (100; 0036) and a syringe piston (200; 00036), wherein the piston defines a housing (510; see fig. 3B; 0044) configured to receive a container; but fails to explicitly teach at least one lateral opening defined within the housing and configured to allow digital manipulation of the container.
Poproski teaches at least one lateral opening (50; 0055) defined within the housing and configured to allow digital manipulation of the container (where the lateral openings could be capable of allowing digital manipulation.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the lateral openings in order to allow the device to be manipulated into the desired positioning within the device.  
Regarding claim 2, where Tennican in view of Poproski teach the claim limiations of claim 1, further comprising another lateral opening defined within the housing (0055).  
Regarding claim 4, where Tennican in view of Poproski teach the claim limitations of claim 2, wherein the one lateral opening is aligned axially along the housing from the other lateral opening (0055).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennican in view of U.S. Patent No. 4,184,593 to Dorr (Dorr).
Tennican teaches the claim limitations of claim 7, but fails to teach further comprising ribbing extending from the interior of the walls of the housing.  
Dorr teaches further comprising ribbing extending from the interior of the walls of the housing (Col. 3 ln. 39-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ribbing of Dorr in order to increase the stability of the vial being held in the housing. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tennican in view of U.S. Patent No. 2,032,559 to Barton (Barton).
Regarding claim 10, Tennican teaches the claim limitations of claim 1, but fails to teach wherein the container encloses an antiseptic.
Barton teaches the container encloses an antiseptic (Col. 2 ln. 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the antiseptic of Barton with the device of Tennican in order the user to treat conditions such as chronic and acute gonorrhea.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783